Case 1:20-cr-00426-LAK Document 19 Filed 02/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee ee ee ee ee een xX
UNITED STATES OF AMERICA :
“V.- :
: 20 Cr. 426 (LAK)
KASEEM KIDD, :
Defendant. ;
Ce ee x

ORDER ACCEPTING THE PLEA ALLOCUTION
BEFORE A UNITED STATES MAGISTRATE JUDGE

Kaplan, J.:

On December 22, 2020, United States Magistrate Judge Barbara C. Moses, presided over
the plea allocution in the above-captioned matter and reported and recommended that the named
defendant’s plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges the defendant guilty of the offense to which the guilty plea was offered. The Clerk is
directed to enter the plea.

Dated: New York, New York

24D 2021

  

 

eA
HONORABLE LEWIS AU KAPIJAN ~~
CHIEF UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
